IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 22 DB 2019 (No. 46 RST 2019)
                                :
                                :
JOSHUA BENJAMIN REIBSTEIN       : Attorney Registration No. 204052
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Montgomery County)


                                          ORDER


 PER CURIAM


        AND NOW, this 4th day of June, 2019, the Report and Recommendation of

 Disciplinary Board Member dated May 23, 2019, is approved and it is ORDERED that

 Joshua Benjamin Reibstein, who has been on Administrative Suspension, has never

 been suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.